Electronically Filed
                                                      Supreme Court
                                                      SCAD-17-0000428
                                                      09-JUN-2017
                                                      12:52 PM



                          SCAD-17-0000428


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                  OFFICE OF DISCIPLINARY COUNSEL,

                            Petitioner,


                                vs.


                       JAMAE K.K. KAWAUCHI,

                            Respondent.



                        ORIGINAL PROCEEDING

                    (ODC Case No. 15-040-9259)


                        ORDER OF SUSPENSION

(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


           Upon consideration of the Report and Recommendation of


the Disciplinary Board of the Supreme Court of the State of


Hawai'i, the stipulated facts, and the evidence in the record, we

note Respondent Jamae K.K. Kawauchi has stipulated that she


withdrew from her client trust account client funds for her own


use and benefit that she had not earned, failed to inform the


client of the withdrawals, allowed the balance of the client


trust account to fall below the level of funds to which clients


had a claim, failed, over a five-month period, to promptly refund


monies that were the property of the client, failed to use pre­
printed deposit slips labeled with her client trust account

information, and misrepresented on her annual IOLTA registration

form filed with the Hawai'i State Bar Association that she

maintained client funds in accordance with Rule 1.15 of the

Hawai'i Rules of Professional Conduct (HRPC), when she did not.

Respondent Kawauchi’s conduct constitutes violations of HRPC

Rules 1.5(b), 1.15(a), 1.15(c), 1.15(d), 1.16(d) and 8.4(c)

(2014).   Respondent Kawauchi further stipulates that, in

aggravation, she has substantial experience in the practice of

law and committed further misconduct during the disciplinary

process, and her conduct had a dishonest or selfish motive and

represents multiple violations of the HRPC, while ODC stipulated

that Respondent Kawauchi, prior to the present matter, had a

clean disciplinary record, made full and free disclosures, and

displayed a cooperative attitude toward the proceedings.     We

further note Respondent Kawauchi, after five months, fully

refunded the requested amount.   Upon a review of the record,

precedent, and the ABA Standards for Imposing Lawyer Sanctions,

it appears a period of suspension is warranted.   See ODC v.

Avinante, SCAD-14-775, June 12, 2014; ODC v. Eliason, SCAD-12-822

(January 23, 2013); ODC v. DuBos, No. 18113 (July 26, 1994); ABA

Standard 7.2.

           IT IS HEREBY ORDERED that Respondent Jamae K.K.


Kawauchi is suspended from the practice of law for 150 days,


effective 30 days from the entry date of this order.




                                 2

          IT IS FURTHER ORDERED that Respondent Kawauchi shall,

within 365 days after the entry date of this order, submit to

this court proof of her completion of the Multi-State

Professional Responsibility Exam (MPRE) with a score sufficient

to satisfy the requirements of Rule 1.3(g)(6) of the Rules of the

Supreme Court of the State of Hawai'i (RSCH).    Failure to timely

submit such proof may, upon a review of the record, result in a

further period of suspension.

          IT IS FURTHER ORDERED that, pursuant to RSCH Rule


2.16(d), within 10 days of the effective date of her suspension,


Respondent Kawauchi shall submit to this court proof of


compliance with the conditions of her suspension.


          IT IS FURTHER ORDERED that Respondent Kawauchi shall


bear the costs of these disciplinary proceedings, upon the timely


submission to this court of a verified bill of costs by ODC,


pursuant to RSCH Rule 2.3(c).


          IT IS FINALLY ORDERED that Respondent Kawauchi,


pursuant to RSCH Rule 2.17(a), may not resume the practice of law


until reinstated by entry of an order by this court.


          DATED:   Honolulu, Hawai'i, June 9, 2017.

                                      /s/ Mark E. Recktenwald


                                      /s/ Paula A. Nakayama


                                      /s/ Sabrina S. McKenna 


                                      /s/ Richard W. Pollack


                                      /s/ Michael D. Wilson




                                 3